Case:18-01408-JGR Doc#:15 Filed:04/24/19                 Entered:04/24/19 14:19:26 Page1 of 4



                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO


IN RE:                                          )
                                                )
GARY DON PETTY and                              )      Case No. 18-17701-JGR
BARBARA ANN PETTY                               )
                                                )      Chapter 11
     Debtors.                                   )
                                                )
IN RE:                                          )      Case No. 18-17700-JGR
                                                )
XPEERANT INC.                                   )      Chapter 11
                                                )
     Debtor.                                    )
                                                )
                                                )
DANIEL BEKISH, DEBORAH DIANE                    )
BLAZEK, and MARK RANDALL                        )
BLAZEK,                                         )      Adv. Proc. No. 18-01408-JGR
                                                )
     Plaintiffs,                                )
                                                )
v.                                              )
                                                )
GARY DON PETTY,                                 )
                                                )
     Defendant.                                 )


                    MOTION TO APPROVE STIPULATED PROTECTIVE ORDER

         Gary Don Petty (“Debtor”), by and through his undersigned counsel, Kutner Brinen, P.C.,
hereby submits this Motion to Approve the Stipulated Protective Order (“Motion”), and in
support thereof states as follows:

         1.        On August 31, 2018 (“Petition Date”), the Debtor filed his voluntary petition for
relief under Chapter 11 of the Bankruptcy Code.
         2.        On December 3, 2018, Daniel Bekish, Deborah Blazek, and Mark Blazek
(“Plaintiffs”) filed a Complaint against the Debtor in the above captioned adversary proceeding.
The Debtor filed an Answer on December 31, 2018.
Case:18-01408-JGR Doc#:15 Filed:04/24/19                Entered:04/24/19 14:19:26 Page2 of 4



       3.       The Court set Friday, September 13, 2019 as the date discovery must be
completed.
       4.       The Court scheduled the final pretrial conference for November 19, 2019.
       5.       Discovery related to the adversary proceeding is ongoing. The Plaintiffs have
served their First Written Discovery Request on the Debtor. The documents requested by the
Plaintiffs contain confidential employee and commercial information. The Debtor has discussed
this matter with the counsel for the Plaintiffs; the parties agree that a form of protective order is
appropriate to facilitate discovery in this case.
       6.       Through this Motion, the Debtor respectfully requests the Court approve the
Stipulated Protective Order pursuant to Fed. R. Bankr. P. 9018, Fed. R. Bankr. P.7026, and Fed.
R. Civ. P. 26, as applicable through Fed. R. Bankr. P. 9014. The form of the Stipulated
Protective Order, agreeable to the Debtor and Plaintiffs, is submitted with this Motion.
       7.       Under Fed. R. Civ. P. 26(c), applicable in contested matters through Fed. R.
Bankr. P. 9014(c), the Court may issue, for good cause, a protective order regarding discovery
“to protect a party or person from annoyance, embarrassment, oppression, or undue burden or
expense including . . . requiring that a trade secret or other confidential research, development, or
commercial information not be revealed or be revealed only in a specified way.” Fed. R. Bankr.
P. 7026(c)(1)(G). Similarly, Fed. R. Bankr. P. 9019 permits the Court to “protect the estate or
any entity in respect of a trade secret or other confidential research, development, or commercial
information.”
       8.       The Stipulated Protective Order, as proposed, makes clear that sensitive employee
information and commercial information, including documents, reports, and electronic data and
any other recorded information is “Confidential.” Any additional, non-public information
expressly designated and marked with the notice “Confidential” may be subject to the Stipulated
Protective Order.
       9.       Under the Stipulated Protective Order, parties in interest may not disclose or use
Confidential information for any purpose except for the preparation and trial in the above
captioned adversary proceeding and related proceedings in the Debtor’s bankruptcy case. Prior to
disseminating Confidential information for the limited purposes set forth in the Stipulated
Protective Order, counsel shall obtain from anyone reviewing Confidential information an
Case:18-01408-JGR Doc#:15 Filed:04/24/19                Entered:04/24/19 14:19:26 Page3 of 4



acknowledgment stating that he or she has read the Stipulated Protective Order and agrees to be
bound by its provisions.
       10.       The Stipulated Protective Order provides a mechanism by which the parties may
object to the designation of Confidential information or enforce the terms of the Stipulated
Protective Order.
       11.       The Debtor believes that entry of the Stipulated Protective Order will provide all
parties with reasonable protection and facilitate the ongoing discovery related to the above
captioned adversary proceeding.

       WHEREFORE, the Debtor respectfully requests entry of the Stipulated Protective Order,
in the form attached hereto, and grant such further and additional relief as to the Court may
appear proper.

DATED: April 25, 2019
                                                      Respectfully submitted,
                                                      By:    /s/ Maureen McIntee Gerardo
                                                             Lee M. Kutner, #10966
                                                             Maureen McIntee Gerardo, #52536
                                                             KUTNER BRINEN, P.C.
                                                             1660 Lincoln St., Suite 1850
                                                             Denver, CO 80264
                                                             Telephone: (303) 832-2400
                                                             Telecopy: (303) 832-1510
                                                             E-mail: mm@kutnerlaw.com
                                
Case:18-01408-JGR Doc#:15 Filed:04/24/19           Entered:04/24/19 14:19:26 Page4 of 4



                                 CERTIFICATE OF SERVICE

       I certify that on April 24, 2019, I served a complete copy of the foregoing MOTION TO
APPROVE STIPULATED PROTECTIVE ORDER on the following parties in compliance
with the Federal Rules of Bankruptcy Procedure and the Court’s Local Rules:



Robert Samuel Boughner, Esq.
United States Trustee’s Office
1961 Stout Street
Suite 12-200
Denver, CO 80294

Ilene Dell’Acqua, Esq.
Holly R. Shilliday, Esq.
7700 East Arapahoe Road
Suite 230
Centennial, CO 80112

Jonathan Dickey, Esq.
999 18th Street
Suite 1230 South
Denver, CO 80202




                                                        /s/Vicky Martina
                                                        Vicky Martina
